                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

CONNIE VALLEJOS,

       Plaintiff,
                                                              No. 2:18-cv-00364 KG/GBW
v.

D.H. PACE COMPANY, INC., a Foreign
Profit Corporation licensed to do business
in New Mexico, and WALMART, INC., a Foreign Profit
Corporation licensed to do business in
New Mexico,

       Defendants.

                             STIPULATED ORDER OF DISMISSAL

       IT IS HEREBY STIPULATED between Plaintiff and Defendants, by their respective counsel,

that this matter should be dismissed with prejudice because all matters in controversy have been fully

settled and compromised. With approval of the Court, the parties therefore request that the causes of

action therein be dismissed with prejudice.

       IT IS THEREFORE STIPULATED, AGREED AND ORDERED THAT the causes of action

therein filed by Plaintiff against Defendants be, and the same hereby are, dismissed with prejudice.

       IT IS SO STIPULATED AND ORDERED.




                                                      UNITED STATES DISTRICT JUDGE
SUBMITTED AND APPROVED BY:

GUEBERT BRUCKNER GENTILE P.C.



By   /s/ Laura E. Horton
     Robert F. Gentile
     Laura E. Horton
     P.O. Box 93880
     Albuquerque, NM 87199-3880
     (505) 823-2300
     rgentile@guebertlaw.com
     lhorton@guebertlaw.com
     Attorneys for Defendants

LAW OFFICES OF DAVID M. HOULISTON



By   Approved by email 1/14/2019
     David M. Houliston
     7500 Jefferson Street NE, Suite 106
     Albuquerque, NM 87109
     david@houlistonlaw.com
     Attorney for Plaintiff




                                           2
